Case: 2:20-cv-03843-MHW-KAJ Doc #: 56 Filed: 02/03/21 Page: 1 of 1 PAGEID #: 2608



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


LEAGUE OF WOMEN VOTERS
OF OHIO, et al.,

                         Plaintiffs,

        vs.                                                         Civil Action 2:20-cv-3843
                                                                    Judge Michael H. Watson
                                                                    Magistrate Judge Jolson

FRANK LAROSE,

                         Defendant.




                                                   NOTICE

PROCEEDING:              PRELIMINARY PRETRIAL CONFERENCE

PLACE:                   VIA TELECONFERENCE
                         Jos. P. Kinneary U.S. Courthouse
                         85 Marconi Blvd., R-200
                         Columbus, OH 43215

DATE/TIME:               February 18, 2021 @ 10:15 a.m.

PLEASE NOTE:
        1. The report required by Rule 26(f) of the Federal Rules of Civil Procedure must be filed no fewer than
seven (7) days prior to the pretrial conference. The required form can be found on the Court’s website,
www.ohsd.uscourts.gov. Click on AForms@ and then select ARule 26(f) Report of the Parties (Eastern Division
Only).@ Please Note: The Rule 26(f) Report for the Eastern Division has changed. Please ensure that
you are using the correct form.

        2. The Eastern Division General Order on Pretrial Conference can also be found on the Court’s website.

        3. Parties or principals represented by counsel are welcome, but not required, to attend the conference.
Individuals not represented by counsel must participate.

        4. Questions or concerns should be directed to chambers at 614-719-3470.


February 3, 2021                                                 s/Jessica Rector
                                                            Jessica Rector, Courtroom Deputy to
                                                            Magistrate Judge Kimberly A. Jolson
